            EXHIBIT A




Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 1 of 10
012314542                                               6789 9 4220625509 98


                                                                                    !97"67898#$!9%9!97&9
 '()*+,+-.'/+012'345+.+06'374.8'39:0;-,;'<23=>+0;                     ?7 9 @#%A988/:6:BB'C77DEFDGHFI
                             DFFJK9LFEEMJ'K'NOCPQ7R'SRTUOVVT'L'=RVNT'9PNT'WOK9RQOX                                      
 5L r%999
 9.+,1'Y4>4';:'45+.4':0'9-24''                                  Q:>;'Z-;4'O0;>+42\989  Z+28.-]'^8;+:02\
 9.+,1'Y4>4';:'V428:0*';:'Q4.4,;4*'Z:,)[40;2                                                                    A%% 98
                                                                                     A89 
                                                                          '
   EJ_EF_DEDF '9:>8:>-;+:0'Q4>`4*                                                                                                  
                      '9 a42!&66b230c!99 d@Aedf6adfc!99c!99 7942&Af42c!99
                        d95g5g55c!99d$9!97%@988!99ce978 98 !99 c!99d9h
                        iAjek!la@if!a?k
                                                                          '
   EM_EJ_DEDF 'Q)[[:02'P22)4*K9+>,)+;                                                                                              
                      '9 a42!&66b230m"@Aedf6adf
                      '9-24'S6[;'9:0B'Q,Y4*).4*                                                                                    
                        '''''Q,Y4*).4*'5:>\5g14n14542co55A&cpqi@rAlk!dq6scp78 s7 8786$
                                                                          '
   EM_Et_DEDF '()*64'R22+604*                                                                                                      
                      '5+.+06'P0B:'QY44;'45+.+06                                                                                   
                      '5+.4*'U]\6AeiuaiiaA&vj!!f
                      'C:;4';:'9.4>1'45+.+06                                                                                       
                      '5+.4*'U]\6AeiuaiiaA&vj!!f
                      '=4;'5+.4*'+0'9+>,)+;'9;                                                                                     
                      '@9 r&7%8@89 7 r7%89a8 9
                      '5+.4*'U]\6AeiuaiiaA&vj!!f
                        ^0'U4Y-.B'^B\dka!lA&Afveef
 6789 998 2b233                                 e9d"@79                                      e9%9789 512n14542




                    Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 2 of 10
 81181789 917898189798                                                                                   212
                                                                                                   Electronically Filed - Jackson - Kansas City - May 03, 2021 - 02:07 PM
                                                                             2116-CV10056

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY


TENISHA MAYBERRY                                      )
10401 Richmond Ave.                                   )
Kansas City, Missouri 64134                           )
                                                      )
                      Plaintiff,                      )
vs.                                                   )      Case NO.:
                                                      )
PARTY CITY                                            )
940 NE Sam Walton Lane                                )
Lee’s Summit, MO 64086                                )
 Serve Registered Agent:                              )
 CSC-Lawyers Incorporating Service Company            )
 221 Bolivar Street,                                  )
 Jefferson City, MO 65101                             )
                                                      )
                      Defendant.                      )

       PETITION FOR MALICIOUS PROSECUTION AND FALSE IMPRISONMENT

                                   Count I – Malicious Prosecution

       COMES NOW Plaintiff Tenisha D. Mayberry and for her cause of action against

Defendant for Malicious Prosecution, states and alleges as follows:

       1.     Plaintiff Tenisha Mayberry is a resident of Kansas City, Jackson County, Missouri.

       2.     Defendant Party City is a foreign corporation doing business at 904 NE Sam

Walton Lane, Lee’s Summit, MO 64086.

       3.    On November 21, 2018, Defendant maliciously and without probable cause,

commenced an action against Plaintiff in the Circuit Court of Jackson County, Missouri upon a

criminal complaint in which it falsely alleged that Plaintiff had on November 21, 2019 forcibly

stole a bracelet and necklace owned by Party City at its facility located at NE Sam Walton Lane,

Lee Summit, Missouri 64086.

       4.     Defendant’s employee advised prosecuting authorities that plaintiff had forcibly



        Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 3 of 10
                                                                                                         Electronically Filed - Jackson - Kansas City - May 03, 2021 - 02:07 PM
stolen a bracelet and necklace owned by Defendant and caused a criminal complaint to be filed

against plaintiff alleging for Count I that plaintiff had committed the class B felony of robbery in

the second degree and for Count II that plaintiff had committed class E felony of unlawful use of

a weapon alleging exhibiting a handgun, a weapon readily capable of lethal use, in an angry or

threatening manner.

          5.      That on November 19, 2020 the charge for class B felony robbery was dismissed.

          6.     By reason of the false and malicious prosecution by defendant, plaintiff has been

injured in body and mind, was prevented from following her customary pursuit in her usual

occupation, has suffered greatly in her credit and reputation, and has expended large sums of

money for her bond, defense and attorney fees.

          WHEREFORE, plaintiff requests a judgment against Defendant for damages, together with

attorney fees and costs of suit, and such other and further relief as the Court may deem proper.

                                    Count II – False Imprisonment

          Comes now plaintiff and for Count II of her petition states the following:

          1.   Plaintiff restates and realleges all her allegations contained in Count I, paragraphs 1

to   6.

          2.   That based on defendant’s allegations a probable cause statement was filed with the

Court stating that plaintiff had committed the criminal offense charged by the State causing a

warrant for the arrest of plaintiff for Robbery-2nd Degree, Felony B, and unlawful exhibiting of a

fire arm, Felony E.

          3. That plaintiff was arrested and had to post bond in the amount of $10,000.00 at 10

per cent.

          4. That as a result of the unlawful imprisonment plaintiff was subjected to great




           Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 4 of 10
                                                                                              Electronically Filed - Jackson - Kansas City - May 03, 2021 - 02:07 PM
humiliation and mental suffering, and has become nervous and apprehensive.

       5.   That the actions of Defendant were done maliciously and with specific intent to

harm plaintiff in her occupation and reputation

       WHEREFORE, Plaintiff requests judgment against Defendant for damages, together with

attorney fees and costs, and such other and further relief as the Court may deem proper.




                                             Respectfully submitted,


                                             /s/Carl W. Bussey
                                             Carl W. Bussey #24765
                                             1301 Oak St., Suite 300A
                                             Kansas City, MO 64106
                                             (816) 474-3440
                                             Fax: (816) 474-7013
                                             carlwbussey@yahoo.com

                                             Attorney for Plaintiff




        Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 5 of 10
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2116-CV10056
 JOEL P FAHNESTOCK
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TENISHA MAYBERRY                                                   CARL WILLIAM BUSSEY
                                                                    1301 OAK ST
                                                                    SUITE 300 A
                                                              vs.   KANSAS CITY, MO 64106
 Defendant/Respondent:                                              Court Address:
 PARTY CITY                                                         415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: PARTY CITY
                                      Alias:
  R/A CSC-LAWYERS INC SERVICE CO
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                   06-MAY-2021                                 _________________________________________
                                                       Date                                                     Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-4176 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21                                   Page 6 of 10
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 7 of 10
                                                                                                   6/2020
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

TENISHA MAYBERRY

                        PLAINTIFF(S),                            CASE NO. 2116-CV10056
VS.                                                              DIVISION 9

PARTY CITY

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOEL P FAHNESTOCK on 23-AUG-2021 in DIVISION 9 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2116-CV10056                     Page 1 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 8 of 10
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JOEL P FAHNESTOCK
                                              JOEL P FAHNESTOCK, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
CARL WILLIAM BUSSEY, 1301 OAK ST, SUITE 300 A, KANSAS CITY, MO 64106

Defendant(s):
PARTY CITY

Dated: 06-MAY-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2116-CV10056                     Page 2 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 9 of 10
Case 4:21-cv-00431-GAF Document 1-1 Filed 06/18/21 Page 10 of 10
